Citation Nr: 1230474	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-30 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for a respiratory disability (also claimed as chronic cough). 

7.  Entitlement to an initial compensable rating for residuals of an injury to teeth #6 through #11.  



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty in the Reserves with multiple periods of active service, including January 1987 to April 1987, December 1990 to May 1991, April 2003 to April 2004, January 2006 to July 2006, January 2007 to June 2007 and August 2009 to February 2010.  The Veteran participated in Operation Desert Storm and Operation Enduring Freedom in Afghanistan.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in part, granted service connection for a dental trauma to teeth #6 through #11, with a noncompensable initial rating assigned and denied service connection for a headache disability, low back disability, right knee disability and respiratory disability.  This matter also comes before the Board from a June 2008 rating decision of the RO which denied service connection for bilateral hearing loss and tinnitus.

A claim for service connection for post traumatic stress disorder that was also on appeal was granted by an April 2012 rating decision, thereby removing this issue from appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate. 38 U.S.C.A. § 5103A (West 2002).

The Veteran is alleging that she has disabilities of the low back, right knee, respiratory system, headaches, hearing loss and tinnitus all a result of active service.  She contends in her VA Form 9 that she persists with back pain, knee pain, tinnitus and hearing loss, headaches and respiratory problems since service.  The available service treatment/personnel records submitted by the Veteran show that she had 2 different accidents while performing her duties.  A July 2006 line of duty (LOD) determination revealed that while deployed in Bagram Air Base, Afghanistan between January and May 2006, she slipped on a K-loader and fell onto a pallet, with documented injury to her right shoulder.  Another LOD determination of April 2007 revealed that she fell 4 feet from a 60 ton loader, with dental trauma resulting in fractured and avulsed teeth.  

The available service treatment records focus on these particular injuries with no mention of the disabilities or injuries for which service connection is being claimed.  Attempts to obtain additional service treatment records appear to have been unsuccessful, with initial attempts to obtain records from the National Personnel Records Center (NPRC) in January 2008 resulting in a negative reply.  Attempts to obtain them from the Veteran's reserve unit at McGuire Air Force Base (AFB) in March 2008 yielded no response.  Additional attempts to obtain them from this AFB were made in April 2012, with specific requests for records pertaining to all the periods of services as listed in the introduction portion of this decision.  No response from this AFB is of record, and it appears that the request was returned as unable to be forwarded.  There is no indication that the RO has attempted to obtain these service treatment records from the NPRC since the first attempt which was made during a time the Veteran was still serving actively with the Reserves.  A deferred rating of April 2012 pointed to the need to obtain these service treatment records.  The Board finds that an additional attempt to obtain complete service treatment records is necessary.  The Board further notes that no further adjudication of the claims on appeal has been conducted since June 2009, although additional evidence has been obtained.  

Additionally, the Board finds that the VA examinations conducted in April 2008 essentially found no claimed disabilities of the low back, right knee, or current headaches.  A respiratory disorder of unknown etiology was diagnosed.  Since these examinations were conducted, the Veteran has had continued treatment and complaints for these disorders.  In regards to the hearing loss and tinnitus, there was a conductive hearing loss diagnosed in the left ear, but the examiner determined it was less likely than not related to acoustic trauma, and predicted that this would improve after treatment.  Normal hearing in the right ear was diagnosed and no opinion was given as to the etiology of the tinnitus.  The examiner recommended reexamination after treatment.  In view of the foregoing, the Board finds that reexamination of these claimed disabilities is warranted after further development.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79   (2006). 

In regards to the increased rating claim for the residuals of injury to the teeth, the Board notes that since this matter was last adjudicated in June 2009, additional evidence has been obtained that includes treatment for the teeth shown in records from 2011 in the electronic folder.  Given that these records suggest possible worsening of symptoms and the most recent VA dental disorders examination was done in April 2008, the Board finds that the Veteran should again be given an examination to address the severity of residuals of her tooth injury.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records through official channels and associate them with the claims folder.  All efforts to obtain such records should be documented.  If the records cannot be obtained the Veteran and her representative should be notified of such. 

2.  The RO/AMC should ask the Veteran to provide the names, addresses, and dates of treatments of all VA and private medical care providers who have treated her for her disabilities of the low back, right knee, respiratory system, headaches, hearing loss and tinnitus, and residuals of dental trauma.  After securing the necessary release(s), the RO/AMC should request the records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  In addition, relevant VA treatment records dating since November 2011 should be obtained from the East Orange VA healthcare system.  If any requested records cannot be obtained, the claims folder should be annotated to reflect such and the Veteran notified of such. 

3.  After the above has been completed to the extent possible, the RO/AMC should schedule the Veteran for a spine and joint disorders examination to determine the nature of the Veteran's claimed lumbar spine disability and right knee disability and to obtain an opinion as to their possible relationship to service.  The claims folder (as well as relevant electronic VA treatment records) must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and the results reported.  Following review of the claims folder and examination of the Veteran, the examiner should respond to the following:

a. Does the Veteran have a current disability of the low back and/or right knee?  Please provide a diagnosis for any current low back and right knee disabilities identified.

b. Is it at least as likely as not (i.e., a 50/50 probability or greater) that any current disability of the low back and/or right knee began in service or was the result of any incident in service?  In rendering the opinion, the examiner should address the significance of the accidents documented in the available service department records, (to include from falls documented during July 2006 or April 2007) as well as any additional evidence that might be obtained on remand.  The examiner must explain the medical reasoning for the opinion.

4.  The RO/AMC should also schedule the Veteran for a neurological examination to determine the nature of the Veteran's claimed headache disability and to obtain an opinion as to its possible relationship to service.  The claims folder (as well as relevant electronic VA treatment records) must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and the results reported.  Following review of the claims folder and 

examination of the Veteran, the examiner should respond to the following:

a. Does the Veteran have a current headache disability?  If so, please provide the diagnosis.

b. Is it at least as likely as not (i.e., a 50/50 probability or greater) that any current headache disability began in service or was the result of any incident in service?  In rendering the opinion, the examiner should address the findings documented in the available service department records (to include falls documented during July 2006 or April 2007), as well as any additional evidence that might be obtained on remand.  The examiner must explain the medical reasoning for the opinion.

5.  The RO/AMC should also schedule the Veteran for a respiratory examination to determine the nature of the Veteran's claimed respiratory disability (also claimed as chronic cough) and to obtain an opinion as to its possible relationship to service.  The claims folder (as well as relevant electronic VA treatment records) must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and the results reported.  Following review of the claims folder and examination of the Veteran, 

the examiner should respond to the following:

a. Does the Veteran have a current respiratory disability?  If so please provide the diagnosis. 

b. Is it at least as likely as not (i.e., a 50/50 probability or greater) that any current respiratory disability began in service or was the result of any incident in service?  The examiner must explain the medical reasoning for the opinion.

6.  The RO/AMC should also schedule the Veteran for a VA audiological examination.  All indicated tests and studies are to be performed.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. 

After reviewing the record and examining the Veteran, if hearing loss disability is shown in either ear, the examiner is asked to provide a medical opinion as to the following: 

a. Whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss disability in either ear had its onset during any period of active military service, or is otherwise related to those periods of service to include as a result of noise exposure or any incident therein (to include falls documented during July 2006 or April 2007).   

b. The examiner should also provide a medical opinion as to whether it is at least as likely as not that any current tinnitus had its onset during military service or is otherwise related to his service to include noise exposure or injury from service. 

A medical analysis and rationale must be included with the opinions. 

7.  The RO/AMC should also schedule the Veteran for a dental examination to determine the current severity of the Veteran's service connected residuals of trauma to teeth 
#6 through #11.  All indicated tests and studies are to be performed.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should describe all symptoms associated with the service connected trauma to teeth #6 through #11.  The examiner should also indicate which teeth, if any, are missing and whether there is bone loss as a result of the trauma.  If there are missing teeth, please indicate whether such can be restored by a suitable prosthesis.  

8.  After undertaking any other development deemed essential in addition to that specified above, the RO/AMC should re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


